Opinions of the United
2003 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-22-2003

Velemirovich v. Intl Union United
Precedential or Non-Precedential: Non-Precedential

Docket No. 02-2827




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2003

Recommended Citation
"Velemirovich v. Intl Union United" (2003). 2003 Decisions. Paper 352.
http://digitalcommons.law.villanova.edu/thirdcircuit_2003/352


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2003 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                   NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT

                                       No: 02-2827

                            RICHARD L. VELEMIROVICH,

                                                   Appellant

                                              v.


                          INTERNATIONAL UNION UNITED
                           STEELWORKERS OF AMERICA

                     On Appeal from the United States District Court
                        for the Western District of Pennsylvania
                              D.C. Civil No. 01-cv-01775
                         District Judge: Hon. D. Brooks Smith

                     Submitted pursuant to Third Circuit LAR 34.1(a)
                                      July 14, 2003
                        McKee, Barry & Rosenn, Circuit Judges
                                 (Filed: July 22, 2003)

                               OPINION OF THE COURT

McKee, Circuit Judge.

       Richard Velemirovich appeals the dismissal of a pro se complaint by the district

court. The district court construed his “complaint” as alleging a breach of the duty of fair

representation by the defendant union. Accordingly, the district court had subject matter

jurisdiction pursuant to 29 U.S.C. § 185.

       In its concise M emorandum Opinion and Order, the district court explained why it

was granting the union summary judgment and dismissing the aforementioned complaint.
Although that memorandum is only two pages long, it adequately explains the court’s

reasoning. We conclude the court committed no error, and we affirm the court’s

dismissal substantially for the reasons set forth in its May 31, 2002 Memorandum

Opinion and Order.

TO THE CLERK:

      Please file the foregoing opinion.

                                               By the Court

                                               /s/ Theodore A. McKee
                                                    Circuit Judge




                                           2